STOCK PURCHASE AGREEMENT

          This Agreement (“Agreement”) made as of this 6th day of May, 2009, by
and between HORST BALTHES (“Seller”) and TELEMEDICINE, INC. (“Buyer”) as to the
facts set forth below:

WITNESSETH:

          WHEREAS, Seller holds ownership of certain stock in ANVIL FOREST
PRODUCTS, INC. (“ANVF”), and desires to sell an amount FIFTY THOUSAND (50,000)
shares, and

          WHEREAS, Buyer desires to acquire 50,000 of Seller’s shares in ANVF,
representing 1.13% of the total 4,430,000 issued and outstanding shares of ANVF,
pursuant to this Agreement,

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration the adequacy and receipt of
which is hereby acknowledged,

          IT IS AGREED, as follows:

1.       Seller agrees to sell, and Buyer agrees to purchase from Seller, TWO
HUNDRED FIFTEEN THOUSAND (215,000) shares of common stock at the total purchase
price of FOUR HUNDRED NINETY TWO and no/100 U.S. Dollars ($492). Payment shall
be in U.S. Dollars, in the form of cash or check as follows. Payment shall be in
U.S. Dollars, in the form of cash, bank wire or check as follows. An amount of
$492 in good funds delivered and cleared to Seller’s account via escrow agent
WILLIAM R. BARKER, PA (“Escrow Agent”) (account information as provided by
separate communiqué’).

2.       Upon receipt of payment at closing, Seller agrees to deliver to Buyer,
share certificates representing the Common shares of ANVF Stock, duly endorsed
for transfer.

3.       The Closing contemplated hereby will occur on or before the May 6,
2009.

4.       REPRESENTATIONS AND WARRANTIES: The undersigned Buyer hereby represents
and warrants to Seller:

 

 

 

 

a.

The undersigned Buyer is acquiring the Stock solely for investment for his or
her own account and not with a view to, or for, resale in connection with any
distribution within the meaning of any federal securities act, state securities
act or any other applicable federal or state laws;

 

 

 

 

b.

The undersigned Buyer understands the speculative nature and risks of
investments associated with the Stock, and confirms that the Stock would be
suitable and consistent with his or her investment program; that his or her

Page 1


--------------------------------------------------------------------------------



 

 

 

 

 

financial position enables him or her to bear the risks of this investment; and,
that there is no public market for the stock subscribed for herein;

 

 

 

 

c.

The Stock subscribed for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of, if such disposition will violate any
federal and/or state securities acts. Disposition shall include, but is not
limited to acts of selling, assigning, transferring, pledging, encumbering,
hypothecating, giving, and any form of conveying, whether voluntary or not;

 

 

 

 

d.

To the extent that any federal, and/or state securities laws shall require, the
Buyer hereby agrees that the Stock acquired pursuant to this Agreement shall be
without preference as to assets;

 

 

 

 

e.

The Buyer is aware that the Company is under no obligation to register or seek
an exemption under any federal securities act, state securities act, or any
foreign securities act for the Stock of the Company or to cause or permit such
Stock to be transferred in the absence of any such registration or exemption;

 

 

 

 

f.

The Buyer has adequate means of providing for his current needs and personal
contingencies and has no need to sell the shares in the foreseeable future (that
is at the time of the investment, Buyer can afford to hold the investment for an
indefinite period of time);

 

 

 

 

g.

The Buyer has sufficient knowledge and experience in financial matters to
evaluate the merits and risks of this investment and further, the Buyer is
capable of reading and interpreting financial statements; and

 

 

 

 

h.

The Buyer is not a member of, or an associate or affiliate of a member of FINRA.

 

 

 

 

i.

Buyer, and his agents, attorneys and advisors, have conducted their own due
diligence on the Company, its past history, and its current state. They have
inspected SEC filings, the corporate minutes, and the charter documents. Buyer
is buying the shares “as is”, with no representations made by the Seller as to
the affairs or viability of the company, or as to assets, liabilities, or
outstanding securities of the Company, and Buyer, on behalf of him selves and
his successors in interest, (if any), hereby acknowledges and agrees by his
execution of this Agreement that Seller is making no representations in this
regard.

5.       This Agreement represents the entire understanding between the Parties
and supersedes all prior written or oral agreements, if any.

6.       This Agreement may not be modified or changed unless in writing signed
by the Parties.

7.       The headings in this Agreement are for convenience and shall not be
used to interpret any of the provisions of this Agreement.

8.       No waiver of any provision of this Agreement shall be effective and
binding unless signed in writing by the Party charged with such waiver.

9.       This Agreement shall be construed and enforced under and pursuant to
the laws of the State of Nevada.

Page 2


--------------------------------------------------------------------------------



10.        This Agreement shall be binding upon The Parties and their
Successors.

11.        This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument.

             IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
as of the date first above written.

 

 

SELLER:

 

 

/s/ HORST BALTHES

HORST BALTHES

 

BUYER:

 

TELEMEDICINE, INC.

 

/s/ Matthew Palacios

 

By:

Matthew Palacios

 

Its:

--------------------------------------------------------------------------------

Page 3


--------------------------------------------------------------------------------